UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 18-6241


CLIFTON DONELL LYLES,

                   Plaintiff - Appellant,

             v.

ANGELA BROACH, Dental Asst.; LULA MILLER, Lieutenant; OFFICER
HAMBY,

                   Defendants - Appellees,

             and

NURSE HERRING,

                   Defendant.



Appeal from the United States District Court for the District of South Carolina, at
Florence. Timothy M. Cain, District Judge. (4:16-cv-03188-TMC)


Submitted: July 26, 2018                                     Decided: July 30, 2018


Before GREGORY, Chief Judge, FLOYD, Circuit Judge, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Clifton Donell Lyles, Appellant Pro Se. Andrew Lindemann, LINDEMANN, DAVIS &
HUGHES, PA, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Clifton Donell Lyles appeals the district court’s order accepting the

recommendation of the magistrate judge and denying relief on his 42 U.S.C. § 1983

(2012) complaint.     We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. Lyles v. Broach, No.

4:16-cv-03188-TMC (D.S.C. Feb. 26, 2018). We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.



                                                                              AFFIRMED




                                            3